J. J. ULFERTS, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Ulferts v. CommissionerDocket No. 14034.United States Board of Tax Appeals11 B.T.A. 408; 1928 BTA LEXIS 3817; April 3, 1928, Promulgated *3817 J. J. Ulferts pro se.  Paul L. Peyton, Esq., for the respondent.  LITTLETONLITTLETON: The Commissioner determined a deficiency of $437.24 for the calendar year 1920.  Petitioner claims that the Commissioner erred in including in taxable income any amount on account of a second and third mortgage received by petitioner upon the sale in 1920 of two tracts of land.  FINDINGS OF FACT.  Petitioner is a resident of Clara City, Minn.  In March, 1920, petitioner sold a farm known as the Koehn farm, consisting of 112 acres in Lonetree Township, about 6 miles northeast of Clara City, for the following consideration: Cash or earnest money$1,000.00Cash Mar. 1, 19206,000.80First mortgage assumed by Wm. Koehn9,157.80Second mortgage taken by petitioner2,460.00Total consideration18,618.60In March, 1920, petitioner sold a farm known as the Flagstad & Tompte farm, consisting of 200 acres located in the Town of Lonetree, a town about 3 miles northwest of Raymond, Minn., for the following consideration: Cash$11,000.00First mortgage assumed by purchaser3,200.00Second mortgage assumed by purchaser8,400.00Third mortgage taken as part payment4,400.00Total consideration27,000.00*3818  The second mortgage taken by petitioner in the amount of $2,460 upon the sale by him of the Koehn farm had no fair market value at the time received.  The third mortgage taken by petitioner as part consideration upon the sale by him of the Flagstad & Tompte farm in the amount of $4,400 had no fair market value at the time received.  Judgment will be entered on 15 days' notice, under Rule 50.